Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to an amendment received on 11/24/2020.
2.	Claims 1, 3-9, 11-13, 15-20, 24-26 are pending, wherein claims 1, 3-9, 11, 13, 15-16, and 18-19 have been amended, and claims 24-26 are new.
Response
3.	The examiner withdraws previous 35 USC 103, and 35 USC 112 rejections (8/24/2020) due to the amendment on 11/24/2020.
Allowable subject matter
4.	Pending independent claims 1, 9, and 13 are patentable over a cited prior art of Singh et al., because this prior art does not disclose a system, and its associating method for automatically coupling an implement to a work vehicle, comprising a feature:
receive a distance signal indicative of a separation distance between a connector assembly of an arm of the work vehicle and a receiver assembly of the implement before the implement is coupled to the work vehicle; and while the separation distance is less than a first threshold, instruct a first actuator to rotate the connector assembly of the work vehicle, instruct a drive system to move the work vehicle toward the implement, instruct a second actuator to lift the arm of the work vehicle, or a combination thereof, such that the connector assembly engages 
5.	Dependent claims 3-8, 11-12, 15-20, and 24-26 are allowed because they incorporate above allowable limitation(s) from their parent claim.
Conclusion
6.	Claims 1, 3-9, 11-13, 15-20, and 24-26 are allowed.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 9:00 am - 5:30 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662